UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
UNITED STATES OF AMERICA CRIMINAL NO. 03-50061
VERSUS ]UDGE ELIZABETH ERNY FOOTE
BABAR KHAN MAGISTRATE ]UDGE HORNSBY
MEMORANDUM RULING

 

Defendant Babar Khan (“Khan”) petitions for a Writ of comm nobis. [Record Docurnent
74]. ln Khan’s case, the Writ may issue only if the holding of Padz`//¢l a Kem‘z¢c/éy, 559 U.S. 356
(2010), applies retroactively to cases on collateral revie\v. Because the Suprerne Court has held
that P¢zdz`//a’s holding does not, C/Mz`de:§ a Um`z‘ea' SMM, 568 U.S. 342 (2013), Khan’s petition is
DENIED.

ln 2004, Khan, a Pakistani national living in the United States, pleaded guilty to one
count of Trafticking in Counterfeit Goods in violation of 18 U.S.C. § 2320. [Record
Docurnents l and 57]. He Was sentenced to three years of supervised probation and a $1,000
fine [Record Document 63]. Khan neither appealed nor pursued collateral review. [Record
Docurnent 74 at 2]. In 2013, the Department of Homeland Security initiated removal
proceedings Becord Docurnent 69]. Because Khan’s conviction provides grounds for his
removal, he seeks to vacate his guilty plea via a Writ of comm what [Record Docurnent 74 at 3~
4]. Khan argues that his attorney’s failure to Warn him that a guilty plea might result in

deportation deprived him of effective assistance of counsel [Id. at 6~8].

A Writ of comm 110/air is an “extraordinary remedy,” Um`fed imrex a Ero<gbz¢e, 357 F.3d 532,
534 (5th Cir. 2004) (citing Um`z‘ed Sz‘az‘e.t a Mo¢;gan, 346 U.S. 502, 512 (1954)), that may issue
“only When no other remedy is available and When ‘sound reasons exist|] for failure to seek
appropriate earlier relief,” Um`z‘ed Sz‘az‘er a Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (quoting
Mm;g¢m, 346 U.S. at 512). Although “traditionally available only to bring before the court factual
errors ‘material to the validity and regularity of the legal proceeding itself,”’ Car/z`J/e a Um`fed
§mfer, 517 U.S. 416, 429 (1996) (quoting Um`z‘ed sz‘er z). M@/er, 235 U.S. 55, 68 (1914)), the Writ
may also be sought by a petitioner Who is not in custody but Who faces collateral consequences
of a criminal conviction, Erw<gbz¢e, 357 F.3d at 534 (quoting jimenez z). Trowz`m/éz', 91 F.3d 767,
768 (5th Cir. 1996)). Here, Khan faces removal, a significant collateral consequence See
C/mz`de% 568 U.S. at 352 (citing Padz'//cz, 559 U.S. at 365_66). Because he is not in custody, both
parties agree that a Writ of romm nobzlv is the proper procedural vehicle. [Record Documents 74
at 3 and 83 at 3].

ln Padz`//a, the Supreme Court held that the SiXth Amendment right to counsel includes
the right of non-citizens to be advised of the possible immigration consequences of a guilty
plea. 559 U.S. at 366. Khan maintains that his attorney did not advise him that by pleading
guilty he risked deportation and argues that Padz'//¢z requires vacating his plea. [Record
Document 74 at 4-6]. However, Khan pleaded guilty in 2004; P¢zdz`//cz Was decided in 2010.
Hence, as both parties agree, the Writ can issue only if Paa'z'//¢z applies retroactively to Khan’s

case. [Record Documents 74 at 5~6 and 83 at 4].

Although Khan creativer argues for P¢zdz'//a’s retroactive application, [Record
Document 74 at 8_18], the Supreme Court has reached the opposite conclusion. ln Cb¢zz`dez z/.
Unz'ied §mfe§, the Court affirmed the denial of a petition for a writ of comm nobzk seeking to
vacate a guilty plea that now exposed the petitioner to deportation 568 U.S. at 345. To reach
its decision, the Court applied the principle of Tm<gue a L¢me: when the Supreme Court
“announce[s] a ‘new rule,’ a person whose conviction is already final may not benefit from the
decision in a habeas or similar proceeding.” Id. at 347 (citing Teague v. Lane, 489 U.S. 288
(1989)). The Court concluded that Padz'//a had announced a new rule of criminal procedure
and, as a result, did not apply to cases that were final before P¢zdz'//a was handed down. [a'. at
344.

Khan claims that the Chaz`de:{ Court “reserved the question_and directed lower courts
to consider-whether Pczdz`//cl applies retroactively in a particular subset of cases: those in which
a defendant challenges a federal conviction in a properly filed first post-conviction motion.”
[Record Document 74 at 5]. This is a misreading of C/mz'dez. C/Mz`dez did not concern whether
the constitutional challenge was raised in a first or a second petition for post-conviction relief.
Rather, the case concerned timing, i.e., whether a Padz`//a challenge could be raised on collateral
review against a conviction that became final before P¢ldz'//¢z was handed down. C/mz'de% 568
U.S. at 344.

Khan’s situation neatly mirrors Chaidez’s. Like Chaidez, z'd. at 345, Khan was a non-
citizen convicted of a non-violent federal offense, [Record Document 74 at 2]. Like Chaidez,

C/iczz`de% 568 U.S. at 345, he pleaded guilty and was sentenced to probation, [Record Document

74 at 2]. Like Chaidez, yee Unz'z‘ed Sz‘az‘ei‘ v. C/%lz`a'e% No. 03 CR 636-6, 2010 WL 2740282, at *1
(N.D. lll. ]uly 8, 2010), he never challenged his sentence on either direct or collateral review,
[Record Document 74 at 2]. Like Chaidez, C/Mz`de% 568 U.S. at 345, he was placed in removal
proceedings at some point after he had completed his term of probation, [Record Document
74 at 1]. Like Chaidez, C/yaz`de% 568 U.S. at 345, he petitioned for a writ of comm what on
grounds that his attorney did not alert him to the immigration consequences of his guilty plea,
[Record Document 74 at 3-4]. Because the Supreme Court determined that Chaidez could not
use a writ of comm 110/air to avail herself of the holding of Pczdz`//cz, C/Mz`dez, 568 U.S. at 344, 358,
this Court feels constrained to reach the same conclusion in Khan’s factually identical case.
The petition for a writ of comm nobzlr [Record Document 74] is DENIED.

THUS DONE AND SIGNED in Shreveport, Louisiana, this ) \/é‘day of

aaa l
(

ELIZAB H ERNY FOOTE
UNITED S TES DISTRICT ]UDGE

